UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-1050



HENRY FLOYD GILCHRIST,

                                              Plaintiff - Appellant,

          versus


THE DEPARTMENT OF VETERANS AFFAIRS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CA-01-2522-7)


Submitted:   March 6, 2003                 Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Floyd Gilchrist, Appellant Pro Se. Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Henry Floyd Gilchrist appeals the district court’s order

dismissing his civil action alleging employment discrimination.

Gilchrist’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that the employer’s motion for summary judgment be granted and

clearly advised Gilchrist that failure to file specific and timely

objections to his recommendation could waive appellate review of a

district court order based upon the recommendation.         Despite this

warning, Gilchrist failed to file specific objections to the

magistrate judge’s recommendation.

      Pursuant to § 636(b)(1), a district court is required to

conduct a de novo review of those portions of the magistrate

judge’s report to which a specific objection has been made.            The

court need not conduct de novo review, however, “when a party makes

general and conclusory objections that do not direct the court to

a   specific   error   in   the   magistrate’s   proposed   findings   and

recommendations.”      Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982); see Fed. R. Civ. P. 72(b).        The timely filing of specific

objections to a magistrate judge’s recommendation is necessary to

preserve appellate review of the substance of that recommendation

when the parties have been warned that failure to so object will

waive appellate review.      Orpiano, 687 F.3d at 47.   As found by the

district court, Gilchrist has waived appellate review by failing to


                                     2
direct the district court to specific errors in the magistrate

judge’s report and recommendation.    United States v. Schronce, 727

F.2d 91, 93-94 (4th Cir. 1994) (failure to file objections waives

appellate review).    Accordingly, we affirm the district court’s

order.*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The district court also found that the magistrate judge’s
recommendation to grant summary judgment was correct, in any event,
as the record was undisputed that Gilchrist voluntarily left his
employment.


                                  3